Citation Nr: 0106484	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for residuals of a left knee injury.

2.  Entitlement to a compensable initial evaluation for 
residuals of a right index finger injury.

3.  Entitlement to service connection for a disability 
manifested by chest pains, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.  His DD Form 214 reflects that he had service in the 
Southwest Asia theater of operations from May 1, 1992, to May 
31, 1993.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the Department of Veterans Affairs (VA) Buffalo, 
New York, Regional Office (RO).  In a decision of March 2000, 
the Board denied the veteran's claims on appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, in September 
2000, upon a joint motion by the veteran-appellant and the 
Secretary of Veterans Affairs, vacated the Board's decision 
and remanded the case to the Board for further proceedings.  

REMAND

In the joint motion, the parties noted that, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court endorsed the 
practice of assigning staged ratings (separate ratings 
assigned for separate periods of time based on facts found) 
in cases where a veteran expresses disagreement with an 
initial rating.  The parties stated that, although the 
Board's decision of March 2000 acknowledged the Court's 
holding in Fenderson, the Board did not provide an adequate 
discussion of the holding with regard to the veteran's claim 
for higher initial ratings for his left knee injury and his 
right index finger residuals.  Accordingly, the case was 
remanded to the Board with instructions to consider whether 
staged ratings for either disorder are appropriate.  

The parties also stated in the joint motion that a remand was 
required to readjudicate the veteran's claim for a higher 
rating for a left knee disorder pursuant to the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 205 (1995) which 
held that 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
evaluating painful, hence, limited motion, for purposes of 
assigning a disability rating.  Further, in assessing such 
painful motion, the Board is also to take into account any 
"periodic flare-ups" suffered by the veteran.  The parties 
stated that, should the evidence which is of record not 
provide enough information with regard to weakened movement, 
excess fatigability, incoordination or pain on movement to 
permit a through analysis, then a new examination may be 
necessary.

The parties further noted that a VA examination report of 
March 1998 made no mention of the veteran's service-connected 
right index finger disorder.  Therefore, the parties 
instructed the Board to ensure that the veteran was provided 
with an examination to ascertain the current severity of his 
right finger disorder.  

Finally, the parties noted that the Board did not discuss the 
potential applicability of 38 C.F.R. § 3.317 (2000) to the 
veteran's claim for service connection for a disorder 
manifested by chest pain.  Under 38 C.F.R. § 3.317(a)(1), 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, and laboratory tests be 
attributed to any known clinical diagnosis.

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication.  See 38 
C.F.R. § 3.317(a)(3).  Signs or symptoms which may be 
manifestations of an undiagnosed illness include fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, or abnormal 
weight loss.  See 38 C.F.R. § 3.317(b).

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  

Claims of service connection for chronic disability resulting 
from Persian Gulf service and due to an undiagnosed illness 
are subject to the adjudicative procedures set forth in the 
Veterans Benefits Administration (VBA) Circular 20-92-29 
(July 2, 1997).  In essence, that publication directs an RO, 
after receipt of a veteran's claim, to complete all 
evidentiary development of the claim.  With regard to 
nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  Therefore, the Board finds that 
further development by the RO to request such evidence should 
be undertaken, and this case will be remanded to the RO for 
that purpose.

The Board also finds that a remand would provide an 
opportunity to afford the veteran another VA examination in 
connection with his claim for disability manifested by chest 
pain due to undiagnosed illness.  The report of such an 
examination should address whether or not the veteran has had 
"objective indications of chronic disability," and should 
offer findings pertaining to the onset, frequency or 
continuity of the diagnosed conditions or symptoms.  The 
Board notes that, without findings and opinions which address 
the onset and chronicity of the veteran's conditions, the 
provisions of 38 C.F.R. § 3.317 cannot be properly 
considered.  Therefore, the Board finds that it is necessary 
to obtain a detailed examination report which contains such 
findings prior to a final disposition of the appeal.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  While this case is in remand 
status, the RO should ensure that the provisions of the VCAA 
have been complied with. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for chest 
pain and for disorders of the left knee 
and right index finger.  After obtaining 
any necessary authorization(s) from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified which have not 
been secured previously.  In the event 
that any records identified by the 
veteran are not obtained, the RO should 
comply with the notice provisions of the 
VCAA.

2.  The veteran should be notified that 
he may submit in support of his claim for 
service connection for disability 
manifested by chest pain statements from 
persons who knew him during the Persian 
Gulf War or after his separation from 
military service.  If any statements are 
submitted, the name and complete address 
of the person making the statement must 
be clearly shown.  Each statement should 
describe exactly what the person observed 
and mention specific dates and places.  A 
person on active duty at the time of 
observation should include his or her 
service number and military unit.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of the service-
connected left knee disorder and right 
index finger disorder.  In scheduling the 
veteran for an examination, he should be 
appropriately advised of the possible 
consequences of failure to report.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991) (in failing to give the 
veteran the opportunity to make an 
informed decision regarding whether to 
undergo additional examination, VA 
violated its duty to assist).  The claims 
folder should be made available to the 
examiner for review.  All necessary tests 
and studies should be conducted.  The 
examination must include X-rays of the 
knee for the purpose of determining 
whether arthritis is present.  The 
examiner should determine the current 
nature and severity of the left knee 
disorder and the right index finger 
disorder.  The examiner should 
specifically note whether there is 
functional loss of the left knee or right 
hand due to weakness, fatigability, 
incoordination, pain on movements, or use 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  The examiner 
should further describe how the symptoms 
of the service-connected disabilities 
affect the veteran's industrial capacity 
and his ordinary daily activities.   

4.  The RO should also arrange for the 
veteran to be given a VA medical 
examination by an internist or 
cardiologist.  The examiner must review 
the entire claims folder in connection 
with the examination.  The purpose of the 
examination is to identify all signs or 
symptomatology pertaining to the chest 
which the veteran claims to experience on 
a chronic basis as a result of his 
Persian Gulf service.  A complete 
history, which includes the time of 
initial onset and the frequency and 
duration of manifestation of each claimed 
symptom, should be elicited from the 
veteran.  All specialized testing should 
be completed as deemed necessary by the 
examiner.  The examiner should expressly 
state an opinion as to whether each 
identified symptom pertaining to the 
chest is attributable to a known clinical 
diagnosis.  If a known cardiovascular or 
chest disorder is diagnosed, the examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that the disorder was present during the 
veteran's period of active service from 
August 1991 to August 1995 or within one 
year of his separation from service in 
August 1995.  For those symptoms and 
conditions which are not attributable to 
a known diagnosis, the findings should 
include all objective indications of 
chronic disability, as defined under 38 
C.F.R. § 3.317(a)(2) (see above), if any 
such objective indications are found.  
Finally, in the event that chest pain is 
not attributed to a known clinical 
diagnosis, the examiner should express 
his or her opinion as to when the 
veteran's claimed chest pain was first 
manifested and whether it is to be 
regarded as "chronic" (i.e. as having 
existed for six months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a six-
month period).

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

7.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
readjudicate the claim for entitlement to 
an increased ratings for the service-
connected right index finger disorder and 
left knee disability in light of DeLuca, 
and determine if a separate rating for 
arthritis of the knee is warranted 
pursuant to VAOPGCPREC 9-98 and 23-97.  
The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative 
or traumatic arthritis.  VAOPGCPREC 9-98.  
The RO should also consider the 
possibility of assigning staged ratings.  
The RO should also readjudicate the claim 
for service connection for disability 
manifested by chest pain due to 
undiagnosed illness.  

8.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




